Citation Nr: 1444367	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-35 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the feet.

2.  Entitlement to service connection for a disability of the ankles.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a disability of the right pelvis.

5.  Entitlement to service connection for residuals of fractured ribs.

6.  Entitlement to service connection for residuals of fractured sternum.

7.  Entitlement to service connection for residuals of mandibular reconstruction.

8.  Entitlement to service connection for a heart condition.  

9.  Entitlement to service connection for residuals of a collapsed lung.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran was a Reservist in the Marine Corps and had a period of initial active duty for training from April 12, 1980 to June 16, 1981.  The Veteran asserts that he was on a period of inactive duty training on July 28, 1985, and this has not been verified.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran requested to appear at a personal hearing before a Veterans Law Judge in Washington, D.C to present testimony in support of his claim.  The initial hearing was scheduled for February 2011, but was postponed at the Veteran's request, and rescheduled for May 2011; however, the Veteran subsequently cancelled this hearing, declined to reschedule, and withdrew his request for a Board hearing.  

The claim was remanded in August 2011, and has since been returned to the Board for adjudication.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  The Veteran's disabilities (including residuals) of the feet, ankles, left knee, right pelvis, fractured ribs, fractured sternum, mandibular reconstruction, heart condition, and collapsed lung were caused by a motor vehicle accident (MVA) that occurred on July 28, 1985.

2.  The July 28, 1985, MVA was not incurred during a period of qualifying service, specifically active duty, ACDUTRA or inactive duty for training (INACDUTRA).

3.  The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The Veteran's foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The Veteran's ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The Veteran's left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  The Veteran's right pelvis disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  The Veteran's residuals of fractured ribs were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

6.  The Veteran's residuals of fractured sternum were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

7.  The Veteran's residuals of mandibular reconstruction were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

8.  The Veteran's heart condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

9.  The Veteran's collapsed lung was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

10.  In the absence of a service-connected disability, the claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities lacks legal merit.  38 C.F.R. § 4.16 (2013); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2007 and February 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection and TDIU.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records (STRs) and other medical records are in the file.  VA made multiple attempts to obtain the STRs from his period of active duty from April 1980 to June 1981, but they were found to be unavailable.  It is important to note that when STRs are missing, the Board has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As discussed in detail below, the Veteran only contends that his claimed disabilities were a result of a July 1985 MVA.  As such, the STRs from April 1980 to June 1981 have little bearing on the issues at hand.  

Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Pursuant to the Board's August 2011 remand directive, the AOJ attempted to retrieve the outstanding records identified by the Veteran.  Namely, reserve records and any insurance records related to his 1985 MVA.  The available reserve records were obtained, and in a September 2011 notice to the Veteran, the AOJ requested that he fill out a release to obtain any insurance records.  The AOJ also requested that the Veteran submit a copy of the alleged letter from Dobbins AFB threatening him with jail time for having missed a meeting on the day of the accident.  The Veteran did not submit the letter or a release for the AOJ to obtain any insurance records, nor did he request any additional time to submit these records.  As such, the Board finds that VA made all reasonable attempts to obtain these identified records, and any further attempts would be futile.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his service connection claims and TDIU claim.  However, the Board finds that a VA examination is not necessary in order to render a decision as to these issues.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no credible lay or medical evidence that the Veteran was treated for the claimed disabilities during active duty, ACDUTRA, or INACDUTRA.  The information of record includes treatment for the claimed residuals of the July 1985 MVA, but the competent and credible evidence of record does not show that the MVA happened enroute to/from ACDUTRA or INACDUTRA as contended by the Veteran.  As there is no competent and credible evidence of an in-service incurrence of the claimed disabilities a VA examination is not warranted.  Moreover, as the Veteran is not currently service-connected for any disabilities, an examination for his TDIU claim is also not warranted.  

As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Given the association of the reserve records, the attempts to obtain the letter from Dobbins AFB and the insurance documents, and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its August 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran contends that he incurred the disabilities on appeal as a result of in-service incidents or exposures during his ACDUTRA, his active duty service, or his INACDUTRA.  Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA or injuries incurred during INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2013).  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2013).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year. It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2013).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Pursuant to applicable law, disability compensation may also be recognized for "travel status-training duty," whereby the claimant has become disabled or died from an injury or covered disease incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA. 38 C.F.R. § 3.6(e).  In such cases, the burden of proving that he was traveling directly to returning directly from ACDUTRA or INACDUTRA is on the Veteran.  Id.

Factual Background and Analysis

The Veteran was a Marine Corps reservist who has verified service from April 1980 to June 1981.  The record reflects that the Veteran was in a severe automobile accident, on July 28, 1985, which resulted in the injuries claimed herein.  The Veteran further maintains that at the time of the automobile accident, he was driving to a mandatory meeting to which he had been called by his superiors at Dobbins Air Force Base (AFB) regarding his upcoming eligibility for sergeant (E5) that same month.  He was told that he would be commissioned into a Warrant Officer position.  The Veteran maintains that there should be some record of this scheduled meeting, and a record of the Veteran's failure to show up for the meeting as a result of being in a coma at the time of the meeting due to the accident.  

The medical evidence of record indicates that the Veteran was admitted to a private emergency room facility, on July 28, 1985, with severe, life threatening injuries, and in a coma.  He remained at the hospital until October 10, 1985.  The medical evidence of record further shows that the Veteran has multiple current physical and mental disabilities as a result of the July 1985 auto accident.  The issue in this case is not whether the Veteran was severely injured on July 28, 1985, because that has been clearly documented.  The Veteran maintains, however, that service connection is warranted for his disabilities resulting from the July 1985 accident because he claims he was driving to Dobbins AFB for a meeting.  The Veteran asserts that the scheduled meeting was to take place during a period of INACDUTRA.  In other words, the Veteran contends that his disabilities are solely due to the July 1985 MVA, and has not contended that they are otherwise related to any periods of ACDUTRA or INACTDUTRA.  

The Veteran has been unable to provide any documentation showing that he was proceeding to a period of INACDUTRA at the time of the accident, or that he was driving to Dobbins AFB to report for a meeting in the capacity of ACDUTRA or INACDUTRA at the time of the accident on July 28, 1985.  

Attempts were made by VA to obtain any records related to the alleged meeting at Dobbins AFB.  The available reserve records show no request that the Veteran appear for a meeting in July 1985 to decide his promotion to an E5, nor do they show that the July 1985 MVA occurred during a period of active duty, ACDUTRA, or INACDUTRA.  

During an October 1985 Social Services Psychosocial Assessment, the Veteran reported that he was in Atlanta to secure auto parts for his car at the time of the accident.  The report did not include any reference to Dobbins AFB or other reserve duty location.  

In August 2011, the Board remanded this case to give the Veteran the opportunity to provide a copy of the alleged orders to appear at Dobbins AFB on July 28, 1985, and to submit a release for any insurance documents related to the MVA.  He did not respond with any further releases, evidence, or information.

Upon careful consideration of the evidence of record, the Board concludes that the criteria for establishing service connection have not been met, for lack of showing of the preliminary requirement of in-service injury in the course of the "line of duty."  As such, the Board finds that service connection for disabilities (including residuals) of the feet, ankles, left knee, right pelvis, fractured ribs, fractured sternum, mandibular reconstruction, heart condition, and collapsed lung is not warranted.  In other words, the preponderance of the evidence is against finding that any of these claimed disabilities were caused or aggravated by a disease or injury during a period of active duty or ACDUTRA, or caused or aggravated from an injury incurred during a period of INACDUTRA.  

In so finding, the Board is well aware of the proviso to the regulations on service connection permitting designation of travel to and from ACDUTRA/INACDUTRA as qualifying active duty service, but determines that this component of the regulations is inapplicable at present.  Significantly, the Veteran was not in any formal duty status at the time of the incident in question as reflected in personnel records.  

The Board will assume for limited purposes of this discussion, that the Veteran has current disabilities/residuals of the feet, ankles, left knee, right pelvis, fractured ribs, fractured sternum, mandibular reconstruction, heart condition, and collapsed lung-all related to the July 1985 MVA.  Importantly, the Veteran has not argued that any of these disabilities are otherwise related to any active duty, ACDUTRA, or INACDUTRA aside from the MVA.  Thus, the main question before the Board is whether the MVA occurred during a period of active duty, ACDUTRA, in INACDUTRA or in transit to/from such duty.  For the reasons described below, the Board finds that the MVA did not occur during active duty, ACDUTRA, or INACDUTRA, nor was he in transit to/from such duty at the time of the MVA.  

The Board finds that the Veteran's contention that he was enroute to a mandatory meeting at Dobbins AFB on July 28, 1985, when the MVA occurred is not credible.  None of the available reserve records show that the Veteran's presence was requested at Dobbins AFB on July 28, 1985.  Moreover, the Veteran never brought up this alleged meeting in conjunction with any medical treatment, in his June 2007 claim, or in his September 2007 statement to VA.  In a July 2008 VCAA notice response, the Veteran first alleged that he was enroute to Dobbins AFB on July 28, 1985, for a meeting with his superiors.  However, contemporaneous medical records related to post-accident care in 1985 show that the Veteran was enroute to an auto parts store when the MVA occurred.  There is no mention in these records that he was enroute to anything related to his reserve service.  The Board finds that his changing reports as to where he was going on the day of the accident, coupled with the complete absence of any documentation of the alleged meeting at Dobbins AFB that day, show that the Veteran's statements as to where he was going on July 28, 1985, lack credibility.  The most probative evidence of where the Veteran was heading in his car on July 28, 1985, are the October 1985 Social Services report wherein he stated he was securing auto parts for his car at the time of the accident, and the reserve records that are negative for any duty status on July 28, 1985.  

In sum, the Board finds that the incident in question did not transpire in connection with travel to an ACDUTRA/INACDUTRA destination, and therefore did not formally occur in the "line of duty" for a qualifying period of active service.  Additionally, the Veteran's status on July 28, 1985, did not include any ACDUTRA or INACDUTRA.  Thus, entitlement to service connection cannot be established for any of the current disabilities arising out of the July 1985 MVA, and the Veteran's claims must therefore be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply under these circumstances.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU 

The assignment of a TDIU under 38 C.F.R. § 4.16 assumes and requires the existence of a service-connected disability.  The veteran does not have a service-connected disability.  Therefore, there is no legal basis for providing the benefit the veteran seeks.  As there is a lack of entitlement under the law, the application of the law to the facts is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appeal is accordingly denied.




ORDER

Service connection for a disability of the feet is denied.

Service connection for a disability of the ankles is denied.  

Service connection for a left knee disability is denied.

Service connection for a disability of the right pelvis is denied.  

Service connection for residuals of fractured ribs is denied.

Service connection for residuals of fractured sternum is denied.

Service connection for residuals of mandibular reconstruction is denied.

Service connection for a heart condition is denied.  

Service connection for residuals of a collapsed lung is denied.  

A TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


